Title: To Thomas Jefferson from Delamotte, 22 July 1792
From: Delamotte
To: Jefferson, Thomas


Havre, 22 July 1792. Since his last of 5 June the Minerva has again left here for London with a cargo of tobacco. He is very pleased with the customs officers at Havre on this occasion and, since English ships with tobacco had been admitted to some French ports through inattention rather than design, he has taken the necessary measures with customs to ensure that it will never happen here. He transmits his report for the first six months of the year and sends an enclosure for Cutting.
